DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert, Jr. et al. (US 2014/0065000 A1 – hereinafter Tolbert) in view of Senf, Jr. (US 2017/0007597 A1 – hereinafter Senf), Lemieux et al. (US 4609774 – hereinafter LeMieux), and Ueda et al. (US 2021/0031863 A1 – hereinafter Ueda).
	As per claim 1, Tolbert discloses a hermetically sealed compressor 2 comprising an electrical feedthrough 10 and the sealed compressor including an outer housing 39 and an electrical motor 18 within the outer housing 39, and operating the sealed compressor to compress a working fluid by supplying electrical power to the electric motor 18 of the sealed compressor via a sealed electrical feedthrough in the outer housing of the sealed compressor (paras. 0043-0045; etc.).  Tolbert does not teach the sealed compressor being used in a TCCS of a transport unit.  However, such is considered functional language within the preamble of the claim directed to a common application of sealed compressor, and is thus not patently limiting.  Nevertheless, for the record, it is noted that Senf discloses using a hermetically sealed compressor 22 within a TCCS of a transport unit (para. 0017; etc.).  Such is considered a common and typical application of sealed compressors that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to effectively drive the refrigeration cycle to cool the climate controlled space while keeping the compressor protected from damage from debris, etc.  Tolbert also does not teach detecting an operating parameter of the sealed electrical feedthrough; determining whether the sealed electrical feedthrough is in a melting condition based on the detected operating parameter; and adjusting operation of the climate control circuit upon determining that the sealed electrical feedthrough is in the melting condition until the sealed electrical feedthrough is no longer in the melting condition. It is first noted that LeMieux teaches the problem of melting of compressor electrical terminals/feedthroughs under high electrical load conditions as being generally understood (Abstract, lines 10-20; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control against overcurrent in order to prevent melting of sealing portions the feedthrough.  Finally, Ueda teaches a method of controlling against overcurrent to a compressor comprising detecting an electrical feed parameter of a compressor 5; determining whether there is an overcurrent condition (Fig. 5, step S8; etc.); and adjusting operation of the climate control circuit upon determining that the there is an overcurrent until (Fig. 5, step S10) there is there is no longer an overcurrent condition (after step S10, the control path returns to steps S7 until the overcurrent is less than 105%, and then returns to regular control at step S1).  Since Tolbert discloses a sealed compressor with a sealed electrical feedthrough, and LeMieux teaches protecting against overcurrent that may melt electrical feedthroughs, it would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the overcurrent protection method of Ueda to the system of Tolbert for the purpose of protecting the compressor by protecting against overcurrent that can melt the feedthrough.  (Note, for the record, that Applicant’s specification defines melting condition as “an operating condition of the sealed electrical feedthrough that can cause or lead to the melting of the sealed electrical feedthrough” (page 2, line 30 – page 3, line 1), and includes overcurrent as one of the conditions.  Clearly, the overcurrent parameter discussed in the LeMieux and Ueda references is one that can cause or lead to the melting of the sealed electrical feedthrough.).
	As per claim 2, Tolbert does not teach wherein detecting the operating parameter includes detecting an amperage of the electrical power supplied to the sealed electrical feedthrough, and determining whether the sealed electrical feedthrough is in the melting condition includes comparing the detected amperage of the electrical power to a predetermined amperage draw limit. Ueda teaches the detected operating parameter being an amperage of the electrical power supplied to the compressor and includes comparing the amperage to a predetermined limit (step S8).  Again, the overcurrent parameter of Ueda is considered a “melting condition” since it is one that, within the context of Tolbert, can cause or lead to the melting of the sealed electrical feedthrough (see discussion of claim 1).  Again, since Tolbert discloses a sealed compressor with a sealed electrical feedthrough, and LeMieux teaches protecting against overcurrent that may melt electrical feedthroughs, it would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the overcurrent protection method of Ueda to the system of Tolbert for the purpose of protecting the compressor by protecting against overcurrent that can melt the feedthrough.
As per claim 11, Tolbert does not teach wherein the operating parameter of the electrical feedthrough is detected is not for the startup sequence of the sealed compressor.  Not that “not for the startup sequence of the sealed compressor” is functional language, and, as such to read on the limitation the prior art must simply be capable of operating the controls at other than a startup sequence.  Note that Ueda do not discuss a startup sequence.  Further, Ueda teaches the control arrangement discussed in claim 1, above, being applied during regular operation, and not necessarily at startup (Fig. 5, etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the controls of Ueda to the system of Tolbert for the purpose of protecting the compressor from overcurrent conditions during normal operation.
	As per claim 12, Tolbert discloses wherein the working fluid includes a flammable refrigerant (paras. 0003, 0007, 0038, 0054, etc.).
	As per claim 13, Tolbert disclose wherein the sealed compressor is at least one of a hermetic compressor and a semi-hermetic compressor (paras. 0002, 0009, 0009-0011, 0038, 0051-0053, etc.).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert in view of Senf, Lemieux, and Ueda as applied to claim 1, and further in view of Bergman (US 5584716).
As per claim 3, Tolbert does not teach wherein supplying the electrical power to the electric motor includes supplying the electrical power from an electrical power source of the TCCS to the sealed electrical feedthrough via an electrical disconnecter, and adjusting operation of the climate control circuit includes opening the electrical disconnecter to interrupt the electrical power from the electrical power source to the sealed electrical feedthrough.  Bergman teaches providing a hermetic compressor feedthrough terminal with an electrical disconnector (col. 1, line 51 – col. 2, line 6: “fuse-like area of the conductor pin effectively disconnects power to the compressor” to prevent against overcurrent).  It would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an electrical disconnect to the compressor of Tolbert for the same purpose of protecting the compressor against excessive currents that could damage the compressor motor, etc.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert in view of Senf, Lemieux, Ueda, and Bergman as applied to claim 3, and further in view of Mohs et al. (US 2015/0321539 A1 – hereinafter Mohs).
	As per claim 4, Tolbert does not teach wherein supplying the electrical power from the electrical power source to the sealed electrical feedthrough via the electrical disconnecter includes converting, via an inverter, the electrical power supplied from the electrical power source from direct current to alternating current. Mohs teaches, within a transport unit system, using an inverter to convert electrical power supplied from the electrical power source from direct current to alternating current (para. 0050; Fig. 4C; etc.).  It would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly convert the direct current from an alternator to an alternating current than is usable by the compressor motor (para. 0050).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senf in view of Tolbert, Lemieux, and Ueda.
	As per claim 14, Senf discloses a transport climate control system 10 for providing climate control within a climate controlled space of a transport unit 12, the TCCS comprising: a climate control circuit including: a sealed compressor 22 to compress a working fluid, the sealed compressor including an outer housing (Para. 0017; Fig. 2; etc.), an electric motor within the outer housing (para. 0017), a condenser 24 to cool the working fluid, an expansion valve 26 to expand the working fluid, and an evaporator 28 to heat the working fluid; a climate controller 34 configured to operate the climate control circuit to provide conditioning to the climate controlled space 18 of the transport unit 12.  Senf does not teach a sealed electrical feedthrough in the outer housing; an electrical power source, which includes electrical power being supplied from the electrical power source to the electric motor via the sealed electrical feedthrough, detect an operating parameters of the sealed electrical feedthrough, determine whether the sealed electrical feedthrough is in a melting condition based on the detected operating parameter, and adjust operation of the climate control circuit when the sealed electrical feedthrough is in the melting condition until the sealed electrical feedthrough is no longer in the melting condition.  Tolbert teaches a sealed compressor 2 comprising a sealed electrical feedthrough 10 in the outer housing 39; an electrical power source (implicit for providing electrical power to feedthrough and motor), which includes electrical power being supplied from the electrical power source to the electric motor via the sealed electrical feedthrough (para. 0044, etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the sealed compressor arrangement of Tolbert to the system of Senf for the purpose of effectively providing power to the motor within the compressor housing.  It is first noted that LeMieux teaches the problem of melting of compressor electrical terminals/feedthroughs under high electrical load conditions as being generally understood (Abstract, lines 10-20; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control against overcurrent in order to prevent melting of sealing portions the feedthrough.  Finally, Ueda teaches a method of controlling against overcurrent to a compressor comprising detecting an electrical feed parameter of a compressor 5; determining whether there is an overcurrent condition (Fig. 5, step S8; etc.); and adjusting operation of the climate control circuit upon determining that the there is an overcurrent until (Fig. 5, step S10) there is there is no longer an overcurrent condition (after step S10, the control path returns to steps S7 until the overcurrent is less than 105%, and then returns to regular control at step S1).  Since Tolbert discloses a sealed compressor with a sealed electrical feedthrough, and LeMieux teaches protecting against overcurrent that may melt electrical feedthroughs, it would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the overcurrent protection method of Ueda to the system of Senf for the purpose of protecting the compressor by protecting against overcurrent that can melt the feedthrough.  (Note, for the record, that Applicant’s specification defines melting condition as “an operating condition of the sealed electrical feedthrough that can cause or lead to the melting of the sealed electrical feedthrough” (page 2, line 30 – page 3, line 1), and includes overcurrent as one of the conditions.  Clearly, the overcurrent parameter discussed in the LeMieux and Ueda references is one that can cause or lead to the melting of the sealed electrical feedthrough.).
	As per claim 15, Senf does not teach wherein the climate controller is configured to: detect an amperage of the electrical power through the sealed electrical feedthrough, in order to detect the operating parameter of the sealed electrical feedthrough, and determine that the sealed electrical feedthrough is in the melting condition based on comparing the detected amperage of the electrical power to a predetermined amperage draw limit.  Ueda teaches the detected operating parameter being an amperage of the electrical power supplied to the compressor and includes comparing the amperage to a predetermined limit (step S8).  Again, the overcurrent parameter of Ueda is considered a “melting condition” since it is one that, within the context of Tolbert, can cause or lead to the melting of the sealed electrical feedthrough (see discussion of claim 14). Again, Since Tolbert discloses a sealed compressor with a sealed electrical feedthrough, and LeMieux teaches protecting against overcurrent that may melt electrical feedthroughs, it would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the overcurrent protection method of Ueda to the system of Senf for the purpose of protecting the compressor by protecting against overcurrent that can melt the feedthrough.
	As per claim 20, Senf discloses wherein the sealed compressor is a hermetic compressor or a semi-hermetic compressor (para. 0017, line 3).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senf in view of Tolbert, Lemieux, and Ueda as applied to claim 14, and further in view of Bergman.
	As per claim 16, Senf does not teach an electrical disconnecter electrically connecting the electrical power source to the sealed electrical feedthrough, wherein the climate controller is configured to open the electrical disconnecter to interrupt the electrical power supplied to the electrical motor via the sealed electrical feedthrough in order to adjust operation of the climate control circuit such that the sealed electrical feedthrough is no longer in the melting condition.  Bergman teaches providing a hermetic compressor feedthrough terminal with an electrical disconnector (col. 1, line 51 – col. 2, line 6: “fuse-like area of the conductor pin effectively disconnects power to the compressor” to prevent against overcurrent).  It would have been generally obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an electrical disconnect to the compressor of Senf for the same purpose of protecting the compressor against excessive currents that could damage the compressor motor, etc.

Allowable Subject Matter
Claims 5-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Rooks et al. (US 2017/0201145 A1) teach a feedthrough arrangement for hermetic applications.
	Eckels et al. (US 6372993 B1) teach a sealed terminal assembly for a hermetic compressor.
	Moore, Jr. et al. (US 6290528 B1) teach an electric power supply connector for a sealed compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763